Citation Nr: 0630659	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  00-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C. § 1151.  

3.  Entitlement to Dependant's Educational Assistance (DEA) 
under Chapter 35 of Title 38 of the United States Code.  







REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in September 1998, served on active 
duty from November 1942 to January 1946.  The appellant is 
his surviving spouse.  

The issues in this case were before the Board of Veterans' 
Appeals (Board) in March 2005, at which time they were 
remanded for further development of the record.  




FINDINGS OF FACT

1.  The veteran died in September 1998 as the result of end-
stage chronic obstructive lung disease (COLD).   Congestive 
heart failure (CHF) was a significant condition contributing 
to the veteran's death.  

2.  The veteran is not shown to have manifested COLD or CHF 
in service or for many years thereafter.  

3.  Neither COLD nor CHF is shown to have been due to any 
event or incident of the veteran's period of active service.  

4.  At the time of the veteran's death, service connection 
was in effect for epidermophytosis, evaluated as 10 percent 
disabling.  

5.  A service-connected disability is not shown to have 
caused or contributed substantially in producing or 
accelerating the veteran's demise.  

6.  The veteran's death is not shown to have been the 
proximate result of negligence or fault on the part of VA 
health care providers during his final period of 
hospitalization.  



CONCLUSIONS OF LAW

1.  Neither the veteran's fatal disability manifested by end-
stage COLD nor the disability manifested by CHF was due to 
disease or injury that was incurred in or aggravated by 
service; nor may any cardiovascular disease be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  A service-connected disability is not shown to have 
caused or contributed materially or substantially in 
producing the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.312 (2005).  

3.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151(a), 
5103, 5103A (West 2002); 38 C.F.R. § 3.159, 3.358 (2005).  

4.  The claim for DEA benefits under 38 U.S.C.A. Chapter 35 
must be denied by operation of law.  38 U.S.C.A. § 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claims.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in June 2003, May 2004, and April 2005, the 
RO in Cleveland, Ohio, notified the appellant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The RO noted that in order to establish service-connected 
death benefits, the evidence had to show the following:  1) 
the cause of the veteran's death; 2) an injury, disease, or 
other event in service; and 3) a relationship between the 
cause of death and the injury, disease, or other event in 
service.  

The RO informed the veteran that in order to show entitlement 
to DIC under 38 U.S.C.A. § 1151, the evidence had to 
establish that the veteran's death had been caused by 
hospital care, medical or surgical treatment, and that the 
proximate cause was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on the part of 
VA in furnishing the hospital care, medical or surgical 
treatment or examination, or an event not reasonably 
foreseeable.  

The RO further notified the appellant of the following:  (1) 
the information and evidence not of record that was necessary 
to substantiate the appellant's claims; (2) the information 
and evidence that VA would seek to provide; (3) the 
information and evidence that the appellant needed to 
provide; and (4) the need to furnish VA any other information 
or evidence in the appellant's possession that pertained to 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

However, the RO noted that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
information/evidence necessary to support her claim.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified her of what to do if she had questions 
or needed assistance and provided a telephone number, 
computer site, and address where she could get additional 
information.  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statements of the Case (SSOC's); and copies of the Board's 
remands, notified the appellant of the evidence needed to 
establish the benefits sought.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claims 
of service connection for psychiatric disability was not sent 
to the veteran until after the rating decision in May 1994.  
Nevertheless, any defect with respect to the timing of that 
notice must be considered to have harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the Agency of Original Jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

As noted hereinabove, the appellant was provided with notice 
of the type of information and evidence necessary to 
substantiate her claims for service connection for the cause 
of the veteran's death.  However, she was not provided with 
notice of the type of evidence necessary to establish the 
degree of disability or the effective dates for the 
disability(ies) on appeal.  

Despite the inadequate notice provided to the veteran on the 
degree of disability and effective date elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Where service connection is denied, no disability rating or 
effective date is assigned.  Accordingly, any discussion of 
those elements is effectively moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support her claims.  It appears that 
all relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  

In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of her claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the appellant due to a 
failure to assist her with the claims of service connection 
for the cause of the veteran's death or DIC benefits pursuant 
to 38 U.S.C.A. § 1151 (West 2002).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the appellant in the 
development of that issue.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

1.  Service Connection for the Cause of the Veteran's Death.  

In January 2003, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  In part, she 
stated that the veteran's COLD was first manifested in 
service by sinus problems.  Therefore, she maintained that 
service connection for the cause of his death was warranted 
on a direct basis.  

After reviewing the evidentiary record, however, the Board 
finds that the fatal COLD is not shown by competent evidence 
to be causally related to any incident or event of the 
veteran's period of active service in World War II.  

The Board also finds no evidentiary basis for linking the 
demonstrated congestive heart failure (CHF), which was 
identified as a significant condition contributing to death, 
to a disease process or injury present in service or during 
the first year after the veteran's discharge.  Accordingly, 
service connection for the cause of the veteran's death is 
denied.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as cardiovascular disease, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In this case, a certified copy of the registered death 
certificate shows that the veteran died in September 1998 as 
the result of end-stage COLD.  Congestive heart failure (CHF) 
was a significant condition contributing to the veteran's 
death but not resulting in end-stage COLD.  

A copy of the death certificate, received by VA in October 
1998, shows that a hip fracture was also a significant 
condition contributing to the veteran's death but not 
resulting in end-stage COLD.  That copy of the death 
certificate was incomplete, uncertified and unregistered.  

Therefore, it is less persuasive than the certified copy 
noted hereinabove.  Accordingly, the Board cannot find the 
veteran's hip disorder to have significantly contributed to 
the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for epidermophytosis, evaluated as 10 percent 
disabling.  There is no competent evidence of record that 
such disability contributed substantially or materially to 
cause the veteran's death.  

A careful review of the veteran's service medical records is 
completely negative for any complaints or findings of 
cardiovascular or pulmonary disorder, including the fatal 
COLD or CHF.  Indeed, during his separation examination, his 
sinuses, respiratory system and cardiovascular system were 
found to be normal.  

In May 1946, B. W. L. M.D., was noted to have treated the 
veteran for acute frontal sinusitis.  There is no competent 
evidence to support the appellant's assertions that such 
disorder was chronic in nature or in any way contributed to 
the cause of the veteran's death.  

The veteran's COLD and CHF were not clinically identified 
until the early 1990's, many years after the veteran's 
discharge from the service or otherwise shown to have been 
related to any event or incident in during his period of 
active service in World War II.  

Absent competent evidence of such a nexus, a basis for 
granting service connection for either idenitifed condition 
has not been presented.  Service connection for the cause of 
the veteran's death, accordingly, is not warranted on a 
either direct or presumptive basis in this case.  


2.  DIC benefits Pursuant to 38 U.S.C.A. § 1151.  

The primary thrust of the appellant's assertions in this case 
is that the veteran's death was accelerated by poor medical 
care received during his final period of VA hospitalization 
from June 26, 1998, through September 23, 1998.  

In particular, she contends that elements of the hospital 
staff did not listen to her concerns and that, as a result, 
the veteran sustained additional disability due to 
unnecessary testing and rough handling by the hospital staff.  

She also reports that, throughout his hospitalization, the 
veteran was not properly treated for his COLD.  For example, 
she states that, rather than having his head elevated, he was 
required to lie in a prone position which increased his 
breathing difficulty.  

After thorough review of the record, however, the Board is 
unable to find that the veteran was inappropriately or 
improperly treated by VA or sustained additional disability 
on this basis while hospitalized by VA from June to September 
1998.  

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  

A qualifying additional disability or death is one which is 
not the result of the veteran's willful misconduct but was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a VA employee or in a VA facility, and the 
proximate cause of the disability or death was-
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for DIC is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  DIC will not be payable under 38 
U.S.C.A. § 1151 for the continuance or natural progress of 
disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).  

When initially hospitalized by VA on June 26, 1998, the 
veteran was noted to have had a two month history of fatigue, 
shortness of breath and decreased appetite and was admitted 
to the Medical Intensive Care Unit because of respiratory 
failure and cardiopulmonary compromise.  In fact, from the 
time of his admission until shortly before his death, he 
required mechanical ventilation.  

Initially, the veteran did not want the ventilator removed, 
and numerous attempts to wean him off the ventilator were 
unsuccessful.  However, on several occasions toward the end 
of his hospitalization, he is shown to have decided and then 
asked the attending physician to remove him from the 
ventilator.  

On each occasion, the veteran was reportedly awake, alert, 
oriented, relevant, logical and coherent and was considered 
competent to make decisions regarding his care.  

Thereafter, the veteran was kept comfortable with medication 
for pain and anxiety; and the ventilator was then turned off.  
Shortly thereafter, the veteran died.  

The appellant asserts in this case that elements of the VA 
medical staff ignored her concerns and has submitted a 
statement from the staff chaplain that he recalled hearing 
about the Ethics Committee's refusal to honor her request on 
several things.  

However, the chaplain could not remember the details relating 
to those requests, and the evidence does not show 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the medical care.  

The daily clinical records reveal a conflicted course for the 
appellant due to her strong feelings that the veteran did not 
want to live in his condition versus his being alert and 
oriented and not advising the doctors to initiate his removal 
from the ventilator.  

They show that she was very concerned about his comfort and 
her request that no invasive tests be performed.  Those 
instructions were followed.  They also show her request that 
moving procedures be stopped as they were uncomfortable for 
the veteran.  

During his hospitalization, the VA medical staff was made 
aware of the veteran's living will and no resuscitation 
status, and it was noted that the situation was continually 
reassessed by an interdisciplinary team, including the Social 
Work Service, the head nurse and the Ethics Committee.  

The veteran and the appellant and her family were also 
provided psychosocial counseling, bereavement counseling and 
counseling regarding end of life issues in connection with 
his treatment.  

There is no competent evidence of record showing that any 
alleged dismissal of the appellant's concerns contributed 
materially or significantly to cause or hasten the veteran's 
death.  Indeed, there is no competent evidence of additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment 
or examination.  

In this regard, the Board notes in this regard that, in May 
2004, the RO specifically requested that the appellant submit 
medical opinions linking the veteran's death to service or to 
such claimed treatment by VA.  In July 2004 and May 2005, 
however, she reported that she had no further evidence to 
submit.  

The Board obtained an opinion from a VA medical expert as to 
whether the veteran's treatment by VA during his 
hospitalization from June to September 1998 had caused or 
contributed substantially or materially in producing his 
death.  

In May 2006, a VA medical expert noted that, prior to the 
veteran's June 1998 hospital admission, his COLD had been 
severe with signs of chronic respiratory failure.  Such 
respiratory failure was complicated by a long history of 
concomitant heart failure, an anxiety disorder with panic 
attacks, hypertension and the veteran's chronically elevated 
left hemidiaphragm.  

The VA medical reviewer further observed that, during his 
hospitalization, the veteran had pneumonia which complicated 
his respiratory failure.  

The medical expert opined that the VA evaluation and 
treatment of the veteran's problems appeared to be 
appropriate and found no evidence that the veteran had been 
abused or mistreated.  Rather, he found demonstrated concern 
for the veteran's pain and prompt treatment of his symptoms.  

The VA medical reviewer found no documentation that the 
veteran had been placed in a prone position, but noted that 
he could conceivably have been placed in that position to 
facilitate drainage caused by his pneumonia.  

In this regard, the medical team caring for the veteran was 
noted to have acknowledged the appellant's concern over 
excessive testing and agreed that diagnostic procedures would 
be kept to a minimum.  

Finally, the VA medical expert comments on the statements 
asserting that VA disregarded the veteran's wish to die.  
However, the documented conversations with the veteran were 
noted to show his desire to continue with prescribed 
therapies and regimes.  In this regard, the expert noted 
that, during such conversations, the veteran was mentally 
competent to make such decisions.  

The appellant and her representative were sent a copy o the 
medical expert's opinion and given an opportunity to respond 
with further argument or evidence to support their 
assertions.  

In June 2006, the appellant's representative submitted a 
written brief on behalf of the appellant; however, he 
essentially restated arguments previously submitted.  He did 
not submit any competent evidence or argument directly 
rebutting the findings and conclusions of the VA medical 
reviewer.  

The only reports that the veteran's demise was accelerated by 
VA medical care come from the appellant and her son.  
However, they are only qualified to report on matters which 
are capable of lay observation.  

They are not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, their stated opinions, without more, cannot be 
considered competent evidence to show that the veteran 
sustained additional disability as a result of his treatment 
by VA.  Absent such evidence, DIC benefits pursuant to 
38 U.S.C.A. § 1151 must be denied.  

In arriving at this decision, the Board notes that, in July 
2003, the son asserted that the veteran's death had been due, 
at least in part, to an infection which had developed during 
VA treatment in 1988 for a left hip disability.  

As noted hereinabove, the competent evidence of record does 
not serve to show that any such hip disability or related 
infectious process caused or played a contributory role in 
causing the veteran's death while the veteran was 
hospitalized by VA.  


3.  DEA benefits Pursuant to 38 U.S.C.A. Chapter 35.  

Educational assistance is available to a child or surviving 
spouse of a veteran who either died of a service-connected 
disability or died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

In this case, a service-connected disability is not shown to 
have caused or contributed materially in producing the 
veteran's death.  

The record also reflects that the veteran did not have a 
service-connected disability evaluated as being total and 
permanent in nature at the time of his death.  Accordingly, 
the appellant is not eligible to receive educational benefits 
on this basis.  

Because the appellant does not meet the basic eligibility 
requirements under the law  for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  

Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis, 6 Vet. App. at 
430.  Accordingly, the claim for DEA benefits must be denied 
as a matter of law.  

Although the Court has held that VA's duty to assist the 
veteran is potentially applicable to all pending claims (see 
Holliday v. Principi, 14 Vet. App. 280 (2001), the Court has 
held that such duty is not applicable to claims such as this 
one in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231, 232, 
aff'd 281 F.3d 1384 (Fed. Cir. 2002).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits pursuant to 38 U.S.C.A. § 1151 are denied.  

The claim for DEA benefits pursuant to 38 U.S.C.A. Chapter 35 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


